FILED
                             NOT FOR PUBLICATION                                    APR 04 2012

                                                                             MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KANTI GALA, an individual; et al.,                No. 11-15111

                Plaintiffs-counter-defendants     D.C. No. 2:10-cv-00079-RLH-RJJ
- Appellants,

  v.                                              MEMORANDUM*

WILLIAM B. BRITT, an individual; et al.,

                Defendants-counter-claimants
- Appellees.


                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Senior District Judge, Presiding

                        Argued and Submitted March 16, 2012
                             San Francisco, California

Before: WALLACE and BEA, Circuit Judges, and BENNETT, District Judge.**

       The district court’s judgment is VACATED. The case is REMANDED to

the district court to consider whether subject matter jurisdiction exists in this


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Mark W. Bennett, District Judge for the U.S. District
Court for Northern Iowa, sitting by designation.
matter. 28 U.S.C. § 1332; Johnson v. Columbia Prop. Anchorage, LP, 437 F.3d

894, 899 (9th Cir. 2006).